

117 SRES 169 ATS: Honoring the life and legacy of William Robert “Bobby”“Slick” Leonard.
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 169IN THE SENATE OF THE UNITED STATESApril 21, 2021Mr. Braun (for himself and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and legacy of William Robert BobbySlick Leonard.Whereas William Robert BobbySlick Leonard was born on July 17, 1932, in Terre Haute, Indiana;Whereas Mr. Leonard was a stand-out basketball player while attending Gerstmeyer Technical High School in Terre Haute, Indiana;Whereas Mr. Leonard went on to play basketball for the Indiana University Hoosiers men's basketball team (referred to in this preamble as the Hoosiers) in Bloomington, where he—(1)helped lead the Hoosiers to 2 Big Ten titles in 1953 and 1954; and (2)hit the game winning free throw in the championship game to clinch the 1953 National Collegiate Athletic Association Division I men's basketball championship title for the Hoosiers; Whereas Mr. Leonard was named a third-team All-American in 1953 and a second-team All-American in 1952;Whereas, in 1952, Mr. Leonard was named the Most Valuable Player of the Hoosiers;Whereas Mr. Leonard was captain of the Hoosiers during the 1953-1954 season;Whereas Mr. Leonard served in the United States Army from 1954 to 1956;Whereas Mr. Leonard was selected by the Baltimore Bullets with the first pick of the second round, the tenth overall pick, of the 1954 National Basketball Association (referred to in this preamble as the NBA) draft;Whereas, after being drafted in 1954, Mr. Leonard went on to play 7 years of professional basketball in the NBA, 5 years for the Minneapolis and Los Angeles Lakers and 2 years for the Chicago Packers, who were renamed the Zephyrs in 1962;Whereas Mr. Leonard led the NBA in games played (72) during the 1956-57 season, and finished sixth in the NBA in assists per game (5.4) during the 1961-62 season;Whereas Mr. Leonard was named an NBA All-Star in 1963;Whereas Mr. Leonard coached the Chicago Zephyrs and Baltimore Bullets from 1962 to 1964;Whereas Mr. Leonard became the head coach of the Indiana Pacers, who were then part of the American Basketball Association (referred to in this preamble as the ABA), in 1968, holding the position for nearly 12 years, the last 4 years of which the franchise was in the NBA;Whereas Mr. Leonard led the Pacers to ABA championships in the 1969-70, 1971-72, and 1972-73 seasons, in addition to 2 other championship appearances, all prior to the ABA–NBA merger in June 1976;Whereas Mr. Leonard had a total of 529 wins as head coach of the Pacers;Whereas, as a head coach in the ABA, Mr. Leonard—(1)won 69 playoff games, a league record; and (2)was the winningest coach in the history of the league;Whereas, when the State known as the basketball capital of the world was close to losing the Indiana Pacers due to financial problems, Mr. Leonard and his wife Nancy held a telethon and, through small contributions from fans, were able to raise the funds to save the team and keep the Pacers in Indiana;Whereas Mr. Leonard was selected as the greatest coach in the history of the ABA;Whereas Mr. Leonard returned to the Pacers in 1985 as a color commentator, first for television and then on radio with Mark Boyle;Whereas the trademark phrase of Mr. Leonard was Boom, Baby!, which—(1)Mr. Leonard said when a member of the Pacers made a 3-point shot; and (2)inspired the hearts of basketball fans in the Hoosier State and across the United States;Whereas, in 1982, Mr. Leonard became the first individual to be inducted into the Indiana University Sports Hall of Fame;Whereas Mr. Leonard was also inducted into the Indiana Basketball Hall of Fame and the Indiana Sports Writers and Broadcasters Hall of Fame;Whereas, in 2014, Mr. Leonard was inducted into the Naismith Memorial Basketball Hall of Fame as a coach;Whereas, on April 13, 2021, Mr. Leonard passed away at the age of 88;Whereas Pacers fans will remember Mr. Leonard as—(1)the spirit of the Pacers franchise, as aptly put by Herb Simon, the owner of the Pacers; and (2)the embodiment of basketball and an Indiana icon, as aptly put by Eric Holcomb, the Governor of Indiana; andWhereas Mr. Leonard is survived by his wife, their 5 children, 12 grandchildren, and 6 great-grandchildren: Now, therefore, be itThat the Senate—(1)honors the life and legacy of William Robert BobbySlick Leonard, including the dedication of Mr. Leonard—(A)to the game of basketball, including the promotion of the game across the United States; and(B)in particular, to the game of basketball, the players, and the fans in the Hoosier State;(2)recognizes—(A)the historical, economical, and cultural significance and impact Mr. Leonard had on the City of Indianapolis (referred to in this resolution as the City) and the State of Indiana (referred to in this resolution as the State); (B)that without the dedication and contributions to sports and entertainment throughout the City and the State that Mr. Leonard and his wife were able to give, the City nor State would not have such a wonderful reputation or ability to attract the largest sporting events in the world, including—(i)the National Collegiate Athletic Association Tournament and Final Four;(ii)the National Basketball Association All-Star Game; and (iii)the Super Bowl; and(3)shows gratitude and thankfulness—(A)to the lifetime of sporting memories Mr. Leonard helped provide to the City and the State; and(B)to the impact Mr. Leonard had on the development and growth of the City. 